Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 19, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 19, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00070-CV
____________
 
IN RE HORIZON WIRELESS and SHABIH AALEX@ ASLAM, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 1 2008, relators, Horizon Wireless, Inc. and Shabih AAlex@ Aslam, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators ask this court to compel the
Honorable Elizabeth Ray, presiding judge of the 165th District Court of Harris
County, to rule on their motion to compel, and direct real parties in interest
to respond to discovery.  
Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus.  
 
PER CURIAM
 
Petition
Denied and Memorandum Opinion filed February 19, 2008.
Panel
consists of Justices Fowler, Frost, and Seymore.